Title: To Thomas Jefferson from George Wythe, 1 January 1796
From: Wythe, George
To: Jefferson, Thomas



G Wythe to T Jefferson
Richmond, 1 of January, 1796.

The general assembly, at their late session, enacted that a collection of the laws, public and private, relative to lands, shall be printed. Those, who are appointed to perform the work, despair of doing it, without your aid. If you will permit your copies to be sent hither, I will be answerable for thear restitution in the same order as when they shall be received. Be so good as let me know, if the copies may be obtained, in what manner they may be forwarded, with least inconvenience. Farewell.
